DETAILED ACTION   
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2022 and 04/25/222 is/are, in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see applicant’s Remarks pages 5-8 filed 05/26/2022, with respect to the rejection(s) of claim(s) 1-10 under 103 have been fully considered and are not persuasive.  
With regards to applicant argument “Applicant respectfully submits that the cited art fails to disclose at least the elements of claim 1 highlighted above. Applicant respectfully notes that the alleged "request" Rave is not the "request" of the claims. The cited portions of Rave appear to disclose receiving a "request" from a "client" for "data from origin 104.sub.4," where the request includes an identity of a node where data is located. This is in contrast to a "request" as in the claims, which is a "request" "wherein the request does not identify a node at which the first dataset or first integration that is required to implement the first API is located" as in amended claim 1; It does not appear that Kawecki, which allegedly discloses "wherein answering the request requires implementation of a first application programming interface ("API") based on either a first dataset or a first integration" or the cited portions of Amin, which allegedly disclose that "the node data includes a node identifier of a respective node, types of requests processed by a respective node, specific requests processed by a respective node (where the request includes a unique ID), a location of the respective node, configuration information (e.g., identifying with which nodes the respective node communicates), and/or the like," remedies this deficiency. Id. at pp. 5-7. Thus, the combination of Rave in view of Kawecki and further in view of Amin does not appear to teach or suggest every element of claim 1, as amended, and fails provide any motivation or suggestion to one of ordinary skill in the art to modify their disclosures to arrive at the claimed invention.” Examiner respectfully disagree with applicant; Applicant is reminded that Rave "request” is not limited to just a request including an identity of a node where data is located. In fact, Rave para. 58, 59, disclose that the requested data include delta which is referred to (The differences in HTML coding of two websites can be referred to as the delta between the websites. The delta can also be defined in terms of a single website with dynamic content that is constantly changing. Dynamic content may be as simple as the time or date listed on a website or may be changing images or videos, such as on a news website).Consequently applicant assumption that Rave request where the request includes an identity of a node where data is located and thus differ from the amended claim request which does not identify a node at which the first dataset or first integration that is required to implement the first API is located render the claim allowable is not persuasive. Clearly Rave request read on the claim subject matter wherein the request does not identify a node at which the first dataset or first integration that is required to implement the first API is located. 
Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kawecki’s first application programming interface ("API") and Amin’s node location unique identification can be easily integrated into Raven disclosure and only required a person with ordinary skills in the art to program these functions to provide real-time tracking and arrive at the claimed invention to increase the data transfer rate to users by reducing the number of nodes required to connect the user to server which is far away.
Base on the response above, Examiner maintain previous rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2	Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rave US 2016/0006645 herein after Rave in view of Kawecki et al. US 2017/0359300 herein after Kawecki and in further view of Amin et al. US 10,972,588 herein after Amin. 
Regarding claim 1, Rave disclose a method, comprising: receiving, at a node configured to communicate with other nodes in an Internet of Things (loT) hierarchy (see fig. 4 A-C depicting Internet of Things IoT), a request from a first child node for information (see fig. 3, 4C, para. 15, 63, When client 106.sub.7 requests data from origin 104.sub.4, request node 102C sends the data request to origin node 102B; client 106.sub.7 or request node 102C being child node, and origin node 102B being parent node), determining, at the node, that the node does not have either the first dataset or first integration that is required to implement the first API (see fig. 3, 4 A-C, para. 15, 63, request node 102C sends the data request to origin node 102B and Origin node 102B retrieves the requested data from origin 104.sub.4; when origin node 102B begins to prepare the transmission of the retrieved data from origin 104.sub.4, it checks its DDS to determine the data in the requested data between the data request of request node 102C and request node 102E, wherein a person skill in the art can conclude that the request is unavailable at request node 102C and Origin node 102B reason for the request transfer and Origin node 102B further checking for the request then retrieving it from origin 104.sub.4), providing, from the node, the request to a parent node of the node and at least a second child node of the node (see fig. 4 A-C, para. 63, request node 102C sends the data request to origin node 102B and when origin node 102B begins to prepare the transmission of the retrieved data from origin 104.sub.4, it checks its DDS to determine the delta in the requested data between the data request of request node 102C and request node 102E then retrieves the requested data from origin 104.sub.4), receiving, at the node, an answer to the request from either the parent node or the at least the second child node; and providing, from the node, the answer to the request to the first child node (see para. 63, fig. 3, Origin node 102B can then transmits a message to request node 102C informing it that it may be able to reconstruct a portion of the requested data of client 106.sub.7 from entries in its DDS and from the DDS of request node 102E). Rave disclose all the subject matter but fails to explicitly mention wherein answering the request requires implementation of a first application programming interface ("API") based on either a first dataset or a first integration wherein the request does not identify a node at which the first dataset or first integration that is required to implement the first API is located. However Kawecki from a similar field of endeavor disclose wherein answering the request requires implementation of a first application programming interface ("API") based on either a first dataset or a first integration wherein the request does not identify a node at which the first dataset or first integration that is required to implement the first API is located (see para. 92, 109, Interface 508 may include any suitable interface, such as an application programming interface (API), an application binary interface, and/or any other suitable type of interface utilized by a computing device to retrieve the first dataset). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kawecki’s first application programming interface ("API") scheme into Rave’s increasing data transfer rates scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communications. The motivation of doing this is to increase data transfer rates and enhancing user data (see abstract). Rave and Kawecki disclose all the subject matter but fails to explicitly mention wherein the request is provided with regard to the position of the node within the hierarchy. However, Amin from a similar field of endeavor disclose wherein the request is provided with regard to the position of the node within the hierarchy (see col 5, lines 62-col 6. Lines 3, the node data manager 131 can obtain node data from the various nodes 140A-D, where the node data includes a node identifier of a respective node, types of requests processed by a respective node, specific requests processed by a respective node (where the request includes a unique ID), a location of the respective node, configuration information (e.g., identifying with which nodes the respective node communicates), and/ or the like). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Amin’s providing node location scheme into Rave and Kawecki increasing data transfer rates scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communication. The motivation of doing this is to increase data transfer rates and enhancing user data (see abstract).
Regarding claim 2, Rave disclose further comprising: determining, at the node, that the request is for at least a portion of a data element that is not stored at the node, wherein the node has received a plurality of requests for the at least a portion of the data element from one or more child nodes of the node (see para. 44 and 63, According to a further embodiment of the disclosed technique, the origin node may determine that parts of the requested data can be reconstructed from the DDS of the request node.  In such a scenario, the origin node may only retrieve the requested data from the origin which the request node cannot reconstruct from its DDS and transfer it to the request node); determining, at the node, a level of the plurality of requests (see para. 66, Clusters may also be formed at the level of clients which couple with the WAN optimization system of the disclosed technique, provided such clients give permission to a server node to retrieve data the clients have previously requested, received and stored locally), and reallocating, to the node, the at least a portion of the data element, wherein the reallocating comprises storing the at least a portion of the data element at the node (see para. 63 Origin node 102B then determines that request node 102E has provided it with a similar data request, and origin node 102B then determines the delta between the data request of request node 102C, request node 102E and the data request of client 106.sub.7 from origin 104.sub.4.  Origin node 102B can then transmits a message to request node 102C informing it that it may be able to reconstruct a portion of the requested data of client 106.sub.7 from entries in its DDS and from the DDS of request node 102E. In such an embodiment, origin node 102B transmits the portion of the retrieved data which request node 102C cannot reconstruct from its DDS to request node 102C).
Regarding claim 3, Rave disclose wherein the reallocating is based on the level of requests for the at least a portion of the data element, and wherein the level of requests is indicative of a number of requests over a period of time (see para. 6, 56, 63, 66, data requests to the United States originating from European Internet Protocol (herein abbreviated IP) addresses as having a higher priority than data requests to the United States originating from IP addresses outside of Europe. Clusters may also be formed at the level of clients which couple with the WAN optimization system of the disclosed technique, provided such clients give permission to a server node to retrieve data the clients have previously requested, received and stored locally).
Regarding claim 4, Rave disclose wherein the at least a portion of the data element is stored at the parent node or the at least the second child node of the node prior to the reallocating (see fig. 4 A-C, para. 63, request node 102C sends the data request to origin node 102B and when origin node 102B begins to prepare the transmission of the retrieved data from origin 104.sub.4, it checks its DDS to determine the delta in the requested data between the data request of request node 102C and request node 102E then retrieves the requested data from origin 104.sub.4, Origin node 102B can then transmits a message to request node 102C informing it that it may be able to reconstruct a portion of the requested data of client 106.sub.7 from entries in its DDS and from the DDS of request node 102E).
Regarding claim 6, Rave disclose wherein the providing the request for information to a parent node of the node and at least a second child node of the node is based on one or more of: (a) a cost-efficient option; (b) a time performance optimization option; (c) priority; and (d) an order of communication between the parent node and the at least second child node (see para. 5, The choice of which path node 22 selects to connect with node 24 is dependent on many factors, such as the time of day the request to node 22 is made, the number of requests a given node can handle, business arrangements between nodes, the cost of accessing certain nodes, the data transfer rates between nodes and the like).
Regarding claim 7, Rave disclose wherein the first child node receives the answer only from the node (see para. 63, Request node 102C can thus transfer the requested data of client 106.sub.7 by merely retrieving information and entries in the DDSs of the server nodes in the cluster in which it is a member, while only having to retrieve the portion of the data request of client 106.sub.7 from origin 104.sub.4 which it could not reconstruct from the DDSs of any of the request nodes in the cluster which it is a member of).
Regarding claim 8, Rave disclose further comprising: determining, at the node, whether at least a portion of the request has previously been received at the node; and ignoring at the node, the at least a portion of the same request if it has previously been received at the node (see para. 63, If request node 102E has transmitted a similar data request to origin node 102B, then a relatively small delta may exist between the data requested by request node 102C and the data previously requested by request node 102E.  Origin node 102B then determines that request node 102E has provided it with a similar data request, and origin node 102B then determines the delta between the data request of request node 102C, request node 102E and the data request of client 106.sub.7 from origin 104.sub.4.  Origin node 102B can then transmits a message to request node 102C informing it that it may be able to reconstruct a portion of the requested data of client 106.sub.7 from entries in its DDS and from the DDS of request node 102E). 
Regarding claim 9, Rave disclose wherein the determining whether at least a portion of the request has previously been received at the node comprises determining whether the request includes a status update of at least one previously received message (see para. 43, 54, 80, The DDS may also include a table of values from which the requested data may be reconstructed and is updated each time a server node (either a request node or an origin node) handles a data request).
Regarding claim 10, Rave disclose further comprising: determining, at the parent node, that the parent node does not have either the first dataset or first integration that is required to implement the first API; providing, from the parent node, the request for information to a grandparent node of the node and at least one peer node of the node; receiving, at the parent node, an answer to the request from either the grandparent node or the at least one peer node; and providing, from the parent node, the answer to the request to the node(see para. 62-63, Origin node 102B then determines that request node 102E has provided it with a similar data request, and origin node 102B then determines the delta between the data request of request node 102C, request node 102E and the data request of client 106.sub.7 from origin 104.sub.4.  Origin node 102B can then transmits a message to request node 102C informing it that it may be able to reconstruct a portion of the requested data of client 106.sub.7 from entries in its DDS and from the DDS of request node 102E. In such an embodiment, origin node 102B transmits the portion of the retrieved data which request node 102C cannot reconstruct from its DDS to request node 102C).

3	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rave in view of Kawecki in view of Amin and in further view of Kim et al. US 20160066358
herein after Kim.
Regarding claim 5, Rave, Kawecki and Amin disclose all the subject matter but fails to explicitly mention wherein the at least a portion of the data element comprises one or more of: (a) a temperature; (b) who has permission to read the temperature; (c) who has permission to set the temperature; (d) a likely temperature based on history; and (e) a likely temperature based on external factors. However, Kim from a similar field of endeavor disclose wherein the at least a portion of the data element comprises one or more of: (a) a temperature; (b) who has permission to read the temperature; (c) who has permission to set the temperature; (d) a likely temperature based on history; and (e) a likely temperature based on external factors (see para. 115, 263, first electronic device 1600 requests 10 elements of data 1602 from the second electronic device 1610 and detects a temperature of the first electronic device 1600 that less than a threshold value, the first electronic device 1600 requests the 10 elements of data included in a list from the second electronic device 1610 at one time and receives the data in response to the request). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kim’s temperature request scheme into Rave, Kawecki and Amin increasing data transfer rates scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communication. The motivation of doing this is to increase data transfer rates and enhancing user data (see abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608. The examiner can normally be reached M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463